Citation Nr: 0419569	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  01-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1945 to August 
1945.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded this case in July 2003.  At that time the 
evidence of record included service records showing diagnosis 
of and discharge for mental defect (feeblemindedness), a VA 
hospital discharge summary showing a diagnosis of 
psychoneurotic anxiety, and VA mental health clinic 
outpatient records from March 2001 to August 2002 showing a 
diagnosis of psychosis not otherwise specified (NOS) and 
other notations of anxiety and depression.  The purpose of 
the remand was to obtain a psychiatric examination and an 
opinion whether there is a nexus between the current 
diagnoses and the veteran's military service.  The veteran 
had a VA examination in November 2003 that found the veteran 
has no psychiatric disorder, which obviated the nexus 
question.

The November 2003 examination report raises several questions 
that might be answerable by updating the mental health clinic 
records and obtaining an addendum report from the November 
2003 examiner, or another examination and report if 
necessary.  The Board would like to see updated outpatient 
mental health clinic records, specifically to see if the 
mental health clinic maintained the diagnosis of a 
psychiatric disorder at the time the compensation and pension 
examiner found no current psychiatric disorder.  It would 
greatly assist the Board in its appellate review if the 
November 2003 examiner provided an opinion reconciling the 
lack of a diagnosis in November 2003 with the persistent 
mental health clinic diagnosis of psychosis NOS, or, if that 
cannot be accomplished, the veteran afforded another 
examination.

Additionally, In February 2003, the veteran submitted a 
medical statement to the RO by a Dr. Morris.  The statement 
is undated and it does not show any affiliation with a 
medical institution or established medical practice.  It 
appears to be on a non-VA form.  The evidence is not in 
conformity with requirements.  38 C.F.R. § 3.200 (2003). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VAMC Tuskegee mental health 
clinic outpatient records from August 
2002 to the present and Associate any 
information obtained with the claims 
file.

2.  Ascertain by any convenient means the 
date of origin and source of the medical 
statement of David Morris, M.D., received 
by the RO on February 11, 2003.

3.  Request the November 2003 psychiatric 
compensation examiner, if available, 
provide an addendum to the November 2003 
examination report, or in the 
alternative, to provide the veteran 
another psychiatric examination.  Provide 
the examiner with the claims file.

?	The November 2003 examiner is to 
review the Tuskegee VAMC outpatient 
mental health clinic records from 
March 2001 to the present, with 
particular attention to records from 
August 2002 through 2003, and 
provide an addendum to the November 
2003 psychiatric examination report 
reconciling the November 2003 
examination finding of no current 
psychiatric diagnosis with the 
psychiatric diagnosis reported in 
the outpatient records.  Further, if 
the examiner amends the November 
2003 finding of no current 
psychiatric illness, the examiner 
should include an opinion whether 
there is a less than, equal to, or 
greater than 50 percent probability 
of a nexus between any amended 
diagnosis and the veteran's military 
service.  This nexus opinion would, 
of course, be omitted if the 
examiner does not amend the November 
2003 diagnosis.

?	In the alternative, if the November 
2003 examiner is unavailable to 
review the claims file and prepare 
an addendum report: Afford the 
veteran a psychiatric examination to 
diagnose any current psychiatric 
illness and, upon review of the 
service medical records, the June 
1950 VA hospital discharge summary, 
and the Tuskegee VAMC mental health 
clinic records of March 2001 to the 
present, provide an opinion whether 
there is a less than, equal to, or 
greater than 50 percent probability 
of a nexus between any diagnosis 
made on current examination and the 
veteran's military service.

4.  Readjudicate the claim for service 
connection for a psychiatric disorder.  
If the claim remains denied, provide the 
appellant an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




